Citation Nr: 1716133	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  14-07 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to a compensable initial rating for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Katz, Counsel




INTRODUCTION

The Veteran served on active duty from June 1943 to January 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the claims file reflects that the Veteran last underwent a VA examination assessing the severity of his bilateral hearing loss in August 2013.  Since that time, the Veteran has submitted numerous lay statements alleging that his bilateral hearing loss has worsened in severity since that examination.  Although he submitted a new audiological examination, dated in June 2015, the audiological report does not contain the results of a Maryland CNC test, as required by VA regulations.  38 C.F.R. § 4.85.  Therefore, the results of that audiogram are not adequate to determine the level of hearing impairment caused by the Veteran's hearing loss under the pertinent rating criteria.  Id.  Accordingly, as the results of the August 2013 VA examination are nearly four years old and the Veteran contends that it no longer reflects the current severity of his bilateral hearing loss, a new VA examination is warranted.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also 38 C.F.R. § 3.326(a) (2016).

Additionally, the Board observes that the RO considered evidence noted in the September 2013 rating decision which is not included in the claims file.  Specifically, the September 2013 rating decision notes that VA treatment records dated from December 2001 through August 2013 were reviewed and considered; however, these treatment records have not been associated with the claims file.  Accordingly, the RO must obtain and associate the VA treatment records dated from December 2001 through August 2013 with the claims file, as well as all updated VA treatment records which are available.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all of the Veteran's VA treatment records since December 2001, and associate them with the Veteran's claims file.

2.  Schedule the Veteran for a VA audiological examination to determine the severity of his bilateral hearing loss.  The claims folder and a copy of this Remand must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, must be numerically reported, and speech recognition percentage results derived using the Maryland CNC word list.  The examiner must also specifically address the effect of the Veteran's hearing loss on his occupational functioning and daily activities, and inquire as to the situations in which his hearing loss causes the greatest difficulty.  

3.  Notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of his claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016). 

4.  When the above development has been completed, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




